internal_revenue_service number release date index number ---------------------------------- -------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no -------------- telephone number ---------------------- refer reply to cc intl b02 plr-133095-12 date date legend taxpayers ----------------------- ------------------ ----------------------- ------------------ corp x country m us corp y us corp z year year year year -------------------------------- ----------------- ------------ -------------------------------------- ----------------- -------------------------------- ----------------- ------- ------- ------- ------- dear ---------------------------- plr-133095-12 this is in response to a letter received in this office dated date in which a ruling is requested to clarify the proper application of certain look-through rules for purposes of determining whether corp x is a passive_foreign_investment_company within the meaning of sec_1297 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts taxpayers are a married couple who own shares in corp x and have filed joint federal_income_tax returns for all taxable years beginning after year corp x is a country m corporation that was founded in year and is a passive_foreign_investment_company pfic within the meaning of sec_1297 since its formation in year corp x has owned all of the outstanding shares of us corp y a domestic_corporation us corp y has owned all the outstanding shares of us corp z since the formation of us corp z in year corp x has always been a holding_company and has never been engaged directly in the conduct of business activities since its formation in year us corp y has been engaged in a business involving the development marketing and support of certain application software for businesses us corp z has been engaged in the conduct of a financing business since its formation nearly all of the income of us corp z has consisted of interest earned on receivables purchased in the course of us corp z’s financing business the amount of income earned by us corp y in the conduct of its business is less than -- of the total income of corp x us corp y and us corp z combined in year and each subsequent taxable_year the gross amount of interest_income earned by us corp y has been less than the amount of gross_income earned by us corp y in the course of its business the income of corp x has consisted almost exclusively of dividends received from us corp y nearly all of these dividends have been immediately re-distributed by corp x as dividends to its shareholders in year and each subsequent taxable_year the gross amount of interest_income earned by corp x when aggregated with the gross amount of interest_income earned by us corp y has been less than the amount of gross_income earned by us corp y in the course of its business from the sales and support of software applications us corp y and us corp z have historically earned significant amounts of taxable_income all of which has been subject_to u s federal_income_tax plr-133095-12 the portion of the outstanding shares of corp x owned directly or indirectly by individuals who are citizens or residents of the united_states for federal_income_tax purposes has been greater than ---- at all times since the beginning of year the board_of directors of corp x has adopted a resolution confirming that corp x has irrevocably waived any protection under the u s -country m treaty against the imposition of the u s accumulated_earnings_tax effective for all prior current and future taxable years law sec_1297 provides that a foreign_corporation is a passive_foreign_investment_company pfic with respect to a taxable_year if either percent or more of the gross_income of the corporation for the taxable_year is passive_income or the average percentage of assets held by the corporation during the taxable_year which produce passive_income or which are held for the production of passive_income is at least percent sec_1297 provides that for purposes of sec_1297 the term passive_income means any income other than income qualifying under the exceptions set forth in sec_1297 which is of a kind which would be foreign_personal_holding_company_income as defined in sec_954 sec_1297 contains a look-through_rule under which a dividend interest or royalty payment that is received by a foreign_corporation from a related_person is not treated as passive_income to the extent that the payment is allocable to income of the payor that is not passive_income sec_1297 contains a look-through_rule that provides that if a foreign_corporation owns directly or indirectly at least percent of the value of the stock of another corporation then the foreign_corporation is treated for purposes of sec_1297 as holding its proportionate share of the assets and as receiving directly its proportionate share of the income of the 25-percent owned subsidiary sec_1298 contains a look-through_rule that provides that if a foreign_corporation own sec_25 percent or more of the shares of a domestic_corporation first-tier domestic_corporation and if the foreign_corporation is either subject_to the u s accumulated_earnings_tax or waives any benefit under any treaty which otherwise would prevent the imposition of the accumulated_earnings_tax then for purposes of determining whether the foreign_corporation is a pfic any shares of another domestic_corporation other than a regulated_investment_company or real_estate_investment_trust second-tier domestic_corporation that are held by the first-tier domestic_corporation are treated as not being a passive_asset and any amount included in the gross_income of the first-tier domestic_corporation with respect to the plr-133095-12 shares of such second-tier domestic_corporation are treated as not being passive_income unless an income_tax treaty provides otherwise a foreign_corporation other than a pfic that has any shareholder who is a u s citizen or resident is subject_to the accumulated_earnings_tax with respect to the corporation’s u s -source income including u s -source dividend and interest_income that is not effectively connected with a trade_or_business conducted within the united_states by the foreign_corporation see sec_532 sec_1_532-1 and sec_1_535-1 an article of the u s -country m treaty provides that a country m corporation may be subject_to the u s accumulated_earnings_tax for a particular taxable_year if or more in value of the outstanding voting shares of the corporation is owned directly or indirectly throughout the last half of the taxable_year by citizens or residents of the united_states other than certain citizens of country m or by residents of a country other than the u s or country m the legislative_history of sec_1298 states the bill further treats stock of certain u s_corporations owned by another u s_corporation which is at least 25-percent owned by a foreign_corporation as a non-passive asset under this rule in determining whether a foreign_corporation is a pfic stock of a regular domestic c_corporation owned by a 25-percent owned domestic_corporation is treated as an asset which does not produce passive_income and is not held for the production of passive_income and income derived from that stock is treated as income which is not passive_income thus a foreign_corporation in applying the look-through_rule applicable to 25-percent owned corporations will be treated as owning nonpassive assets in these cases this rule does not apply however if under a treaty obligation of the united_states the foreign_corporation is not subject_to the accumulated_earnings_tax unless the corporation agrees to waive the benefit under the treaty this rule is designed to mitigate the potential disparate tax treatment between u s individual shareholders who hold u s stock investments through a u s holding_company and those who hold those investments through a foreign holding_company if a foreign_investment_company attempts to use this rule to avoid the pfic provisions it will be subject_to the accumulated_earnings_tax and thus the shareholders of that company will be subject_to tax treatment essentially equivalent to that of the shareholders of pfics h_r rep no 100th cong 2d sess s rep no 100th cong 2d sess joint_committee on taxation description of the technical corrections act of h_r and s jcs-15-87 date plr-133095-12 ruling for purposes of determining whether corp x is a pfic pursuant to sec_1298 corp x is treated as not receiving any portion of the income earned by us corp z and corp x is treated as not owning the assets held by us corp z any dividend received by us corp y from us corp z and any other income received by us corp y is treated under sec_1297 as being received directly by corp x the shares of us corp z that are held by us corp y and any other assets held by us corp y are treated under sec_1297 as being owned directly by corp x pursuant to sec_1298 any dividend received by us corp y from us corp z is treated as not being passive_income and the shares of us corp z that are held by us corp y are treated as not producing passive_income and as not being held for the production of passive_income except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office copies of this letter are being sent to taxpayer's representatives sincerely jeffery g mitchell chief branch office of the associate chief_counsel international
